Citation Nr: 1328360	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  05-01 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral foot 
disorders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to May 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The RO, in pertinent part, denied service 
connection for bilateral foot disorders.

In February 2007, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge, sitting at the 
RO.  A transcript of that hearing has been associated with 
the claims file.

The claim presently on appeal was previously before the 
Board in May 2007, February 2009, and September 2011, when 
it was remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.  After 
taking further action, on each occasion, the AMC confirmed 
and continued the prior denial, and returned the case to the 
Board.  On the lattermost occasion, the Board denied the 
Veteran's request for an additional Board hearing.

In October 2012, the Board requested an expert medical 
opinion from the Veterans Health Administration (VHA), 
pursuant to 38 U.S.C.A. § 7109 (West 2002) and 38 C.F.R. 
§ 20.901 (2012).  Clarification of the opinion was sought in 
February 2013.  In December 2012 and April 2013, the Board 
provided copies of the opinions to the Veteran and his 
representative, and informed them of their right to submit 
additional evidence or argument within 60 days.  Responses 
were received in December 2012 and April 2013, together with 
a waiver of RO review of additional evidence.  See 38 C.F.R. 
§ 20.1304(c) (2012).

The Board notes that, in addition to the paper claims file, 
there is an electronic (Virtual VA) file associated with the 
Veteran's claim.  A review of the documents in the 
electronic file reveals that they are either duplicative of 
the evidence in the paper claims file or are irrelevant to 
the issue on appeal.

When this case was previously before the Board, it referred 
to the RO the matter of the Veteran's entitlement to service 
connection for chronic headaches and diabetes mellitus.  As 
it does not appear that any action has been taken on those 
matters, they are again referred to the RO.


FINDINGS OF FACT

1.  The report of the Veteran's enlistment examination is 
lost and presumed destroyed.

2.  The Veteran has hypermobility of the feet, which has 
been identified as a congenital defect that clearly and 
unmistakably pre-existed service.

3.  The Veteran has offered credible testimony to the effect 
that he experienced problems with his feet during service.

4.  It is at least as likely as not that the problems the 
Veteran experienced with his feet during service were due to 
disease processes, such as pes planus, equinus deformity, 
hallux valgus, and hammertoe deformities, that arose out of, 
and were related to, the pre-existing hypermobility of his 
feet; he has continued to experience problems with these 
processes.

5.  The evidence does not establish that any foot disorders 
other than hypermobility were clearly and unmistakably 
present prior to service.


CONCLUSIONS OF LAW

1.  The hypermobility of the Veteran's feet is not a disease 
or injury for which compensation may be paid.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2012).

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for an award of service connection for bilateral 
foot disorders other than hypermobility (to include pes 
planus, equinus deformity, hallux valgus, and hammertoe 
deformities) have been met.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2012)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 
(Apr. 30, 2008) (now codified at 38 C.F.R. § 3.159) 
(removing the prior requirement that VA ask the claimant to 
provide any pertinent evidence in his possession).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection 
claim; namely, (1) veteran status, (2) existence of a 
disability, (3) a connection between the veteran's service 
and the disability, (4) degree of disability, and 
(5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Ordinarily, notice with respect to 
each of these elements must be provided to the claimant 
prior to the initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of letters sent to the Veteran 
in April 2002, March 2006, and June 2007, the AOJ informed 
him of the information and evidence necessary to 
substantiate his claim for service connection.  He was also 
informed of the manner in which ratings and effective dates 
are assigned for awards of disability benefits.  Although 
some of the required notice was not supplied until after the 
Veteran's claim was initially adjudicated, the claim was 
subsequently readjudicated in October 2008, April 2011, and 
July 2012 supplemental statements of the case, thereby 
correcting any defect in the timing of the notice.  See, 
e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c), (d) (2012).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or 
opinion when necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2012).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  Records of the Veteran's relevant post-
service private and VA medical care have been obtained.  He 
has also been examined (to include in March 2002 and August 
2009), and a VHA medical expert opinion has been procured 
with respect to the nature and etiology of the conditions 
here at issue.  Inasmuch as the VHA opinion is based on a 
review of the record, and contains a rationale for the 
conclusions offered, the Board finds the opinion adequate.

The Board acknowledges that complete service medical records 
for the Veteran have not been obtained.  The record shows, 
however, that the AOJ has made exhaustive efforts to procure 
them-to include from facilities in which the Veteran was 
reportedly treated during service-and that the Records 
Management Center, National Personnel Records Center (NPRC), 
and NPRC Archives have all indicated that they are not in 
possession of any additional records.  Under the 
circumstances, the Board finds that further efforts to 
obtain the records would be futile.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(1) (2012).

The requirements of the Board's prior remands have been 
satisfied, and the Veteran has not identified, or provided 
releases for, any additional evidence that exists and can be 
procured.  No further development action is required.

II.  The Merits of the Veteran's Appeal

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Generally, 
in order to prove service connection, there must be 
competent, credible evidence of (1) a current disability, 
(2) in-service incurrence or aggravation of an injury or 
disease, and (3) a nexus, or link, between the current 
disability and the in-service disease or injury.  See, e.g., 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond 
v. West, 12 Vet. App. 341 (1999).

Every veteran who served in the active military, naval, or 
air service after December 31, 1946 is taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those 
conditions recorded in examination reports can be considered 
as "noted," 38 C.F.R. § 3.304(b) (2012), and a history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304(b)(1) (2012).  See also 
Quirin v. Shinseki, 22 Vet. App. 390 (2009) (indicating that 
a veteran is entitled to the presumption of soundness under 
circumstances where his service treatment records are 
missing and presumed destroyed); Doran v. Brown, 6 Vet. App. 
283 (1994) (to the same effect).

To rebut the presumption of sound condition for conditions 
not noted at entrance into service, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 
70 Fed. Reg. 23027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service-the second step necessary to rebut the 
presumption of soundness-a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 
38 U.S.C.A. § 1153 (West 2002).  If the presumption of sound 
condition is not rebutted, "the veteran's claim is one for 
service connection."  Wagner, 370 F.3d at 1096.  That is to 
say, no deduction will be made for the degree of disability 
existing at the time of the veteran's entry into service.  
Id.; 38 C.F.R. § 3.322 (2012).

In a case involving a congenital condition, the Board must 
first determine whether the condition is a defect or 
disease.  If the congenital condition is a "defect" (i.e., a 
structural or inherent abnormality which is more or less 
static in nature), service connection must be denied unless 
the evidence establishes that a disability or injury that 
was incurred in service is superimposed on the congenital 
defect.  If, on the other hand, the congenital condition is 
a "disease" (i.e., a condition capable of improving or 
deteriorating), then the Board must determine whether the 
presumption of soundness applies.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2012); Terry v. Principi, 340 F.3d 1378 
(Fed. Cir. 2003); Quirin, supra.; Monroe v. Brown, 4 Vet. 
App. 513 (1993); VAOPGCPREC 82-90.

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998).  However, lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when: (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg, separated shoulder, 
pes planus (flat feet), varicose veins, the tinnitus 
(ringing in the ears) already mentioned, etc.), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to 
the readily observable features or symptoms of injury or 
illness and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also 38 C.F.R. § 3.159(a)(2).  A determination 
as to whether medical evidence is needed to demonstrate that 
a Veteran presently has the same condition he or she had in 
service or during a presumptive period, or whether lay 
evidence will suffice, depends on the nature of the 
Veteran's present condition (e.g., whether the Veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  See Barr v. Nicholson, 
21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically 
required when the determinative issue involves either 
medical diagnosis or etiology, but rather such issue may, 
depending on the facts of the particular case, be 
established by competent and credible lay evidence under 38 
U.S.C.A. § 1154(a).  See Davidson, supra.

In the present case, most of the Veteran's service treatment 
records are lost and presumed destroyed.  The sole relevant 
record from service is the report of a May 1979 separation 
examination.  In a case such as this, VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).

During a Board hearing held in connection with his appeal in 
February 2007, the Veteran testified that he was told that 
he had "bad feet" when he was evaluated for service intake.  
He stated, "I had burning and stuff but they said it would 
be okay to go into the service."  He reported that he had 
had to wear "big white boots" while stationed in Alaska, 
which made his feet hurt, and that he engaged in road 
marches while stationed at Fort Hood, where his feet "really 
got . . . bad."  He indicated that he had gone to the 
dispensary for his feet (and knees) on many occasions during 
service, and had received non-surgical treatment for the 
difficulties with his feet, including treatment with 
orthotics.  He testified that he informed medical personnel 
about his foot problems when he was discharged from service; 
that he had seen a private care provider for follow-up of 
his foot problems after service in 1979 (whose name he could 
not remember); and that he had had surgery on both feet in 
1988 (the records of which are not available).  He indicated 
that certain of his care providers had told him that his 
current problems were related to service.

The Veteran was examined for VA compensation purposes in 
March 2002.  He reported that he had had "bone spurs" of the 
foot since 1978, manifested by pain, weakness, stiffness, 
swelling, heat, fatigue, redness, and lack of endurance, 
both at rest and on walking.  He also reported a history of 
surgery for "spurs of his foot and swelling."

On examination of the Veteran's feet, there were signs of 
abnormal weight bearing, particularly on the right first 
metatarsal on the plantar aspect, with some degree of 
exfoliation.  There were also findings of callosity on the 
right first, third, and fourth metatarsals.  He had flat 
feet and bilateral hallux valgus, but did not require shoe 
inserts or corrective shoes.  There were several scars on 
the toes.  On the right, he had scars measuring 5.5 
centimeters (cm) on the great toe; 4.0 cm on the second toe; 
3.0 cm on the third toe; and 2.0 cm on the fourth toe.  On 
the left, he had a z-plasty measuring 7.0 cm, occurring on 
the dorsal aspect of the great toe; a 3.0 cm scar on the 
second toe; a 2.0 cm scar on the third toe; and a 1.5 cm 
scar on the fourth toe.

X-rays of the right foot revealed a screw transversing the 
proximal and distal phalanges of the first digit, with 
partial bony fusion across those two bones; two screws 
transversing the first metatarsal bone, consistent with 
prior hallux valgus repair; bony fusion of the middle and 
distal phalanges of the fifth digit, likely congenital in 
origin; joint space narrowing and questionable partial 
fusion across the proximal and middle phalanges of the 
second digit; joint space narrowing at the proximal 
interphalangeal (PIP) of the third digit; possible bony 
fusion between the middle and proximal phalanges of the 
fourth digit; mild deformity involving the proximal phalanx 
of the fifth digit; and lateral displacement of the middle 
and distal phalanges, fused, in relation to the proximal 
phalanx of the fifth digit that might reflect a partial 
dislocation.  X-rays of the left foot revealed two screws 
transversing the first metatarsal bone, consistent with 
prior hallux valgus repair; bony fusion across the PIP 
joints of the second, third, and fourth digits; and bony 
fusion of the middle and distal phalanges of the fifth 
digit.  The final diagnostic assessment was status post 
bunionectomies and multiple phalangeal surgeries of both 
feet.

VA treatment records reflect periodic evaluations for 
diabetic foot care, to include in June 2006, October 2006, 
January 2007, and January 2008.  The records contain 
clinical assessments that include onychomycosis and 
keratomas/hyperkeratoses.

In June 2009, the Veteran presented for VA treatment of 
long-standing right ankle and foot pain, recently worse.  On 
examination, he had pain on palpation of a hyperkeratotic 
lesion of the "sub-1st met head" of the left foot; pain on 
palpation of the inferior medial malleoli and "sub-1st" 
metatarsophalangeal joint; negative Tinel and Villeux signs 
on the right; obliteration of the right arch with weight 
bearing; and a right abducted forefoot.  X-rays revealed 
right pes planovalgus; status post bilateral "1st met" 
osteotomy; status post right hallux interphalangeal joint 
fusion with internal fixation; status post bilateral "5th 
AP"; and osteophytic changes to the right subtalar joint and 
tarsal navicular joint with obliteration of the arch on 
weight bearing.  The clinical assessments included 
hyperkeratoses and right pes planovalgus.

In August 2009, the Veteran underwent a VA examination for 
purposes of obtaining an opinion with respect to the 
etiology of his foot problems.  At that time, it was noted 
that he denied pedal complaints prior to active duty, and 
related to the examiner that his foot problems began in 
1975, "during and after a road march of five miles."  The 
Veteran reported that his symptoms were intermittent and 
stabbing initially, while pointing to the outside of his 
left foot, and indicated that he believed his symptoms were 
due to his foot rubbing on his shoe.

The Veteran also reported that his right foot had been "run 
over by a slow moving [J]eep" during service in 1976.  He 
indicated that he had experienced a throbbing pain after 
that incident, but denied hearing or feeling a pop or snap, 
said he was able to walk, and reported that he had been told 
that he had not broken any bones and had not required any 
therapy or casting.

The Veteran further related that, during service in 1977, 
when he was stationed in Alaska, he had spent a night in the 
field in 40-below-zero weather, and that his feet started 
"aching real bad" a couple of days later.  He indicated 
that, after that incident, he would experience aching and 
stabbing pain if his feet were exposed to cold or water.  He 
denied that he had been given orthotics during that time 
frame.

As for the time after service, the Veteran reported that he 
had been on his feet a lot for work.  He said that his feet 
were always aching and hurting, with symptoms occurring when 
he first got up in the morning or he was on his feet for a 
while.  He essentially reported having pain from 1975 
through 1984, when he was told he needed surgery.  He 
indicated that he was then given orthotics, wore them daily 
without relief, and eventually had surgery in 1988.  He told 
the examiner that he experienced an approximately 30 percent 
improvement following the surgery, and continued to wear 
orthotics.  He reported that his current, average daily pain 
was 5/10, which increased to 7/10 if he increased time spent 
on his feet.

Following examination of the Veteran's feet, and review of 
X-rays, the examiner entered a final diagnostic assessment 
of pes planus, right greater than left; painful, intractable 
plantar keratosis and tyloma, left foot; residuals of 
second, third, and fourth digit PIP arthrodesis, left foot; 
residuals of hallux interphalangeal joint arthrodesis with 
internal fixation and second, third, and fourth digit PIP 
arthrodesis, right foot; residuals of fifth digit 
arthroplasty, left and right foot; residuals of bunionectomy 
with internal fixation, left and right foot; and equinus 
deformity, left and right ankle.

After reviewing the claims file, the examiner opined that 
the Veteran's complaints and resulting surgical intervention 
were directly associated with his pes planus condition.  The 
examiner felt, however, that he would have to resort to 
speculation in order to state that the Veteran had a pes 
planus deformity while on active duty, as the examiner was 
unable to find supportive documentation and therefore could 
not draw a clear nexus.  The examiner further stated:

Of note[] is the injury sustained to the 
veteran[']s right foot when he alleged it was 
run over by a "slow moving [J]eep" in 1976[,] 
which may account for the right arch being lower 
than the left both physically and 
radiographically.  From a biomechanical 
standpoint, individuals with pes planus have a 
higher likelihood of developing bunions and 
digital deformities secondary to overpronation 
and unlocking of the midtarsal joint.  The 
midtarsal joint unlocking leads to hypermobility 
of the forefoot and bunion formation as well as 
stabilization forces of the flexor tendons which 
in turn lead to digital hammering or clawing.

In November 2011, the August 2009 VA examiner prepared an 
addendum clarifying his prior opinion.  The examiner stated, 
in part:

It is my medical opinion that the veteran[']s 
current foot condition as stated in the August . 
. . 2009 [VA] examination are related to the pes 
planus and equinus diagnosis and is 
noncontributory from his active service or is in 
any other way causally related to his active 
service.  The 1979 [service separation 
examination] report indicated that the veteran 
had a "normal foot" and there was no supportive 
evidence within the [claims] file to 
substantiate the veteran[']s subjective report 
of having the right foot run over by a [J]eep.  
In fact, there was no objective evidence that 
the veteran had ever been treated for pedal 
complaints in general.  The rationale for the 
above opinion stems from the biomechanical 
evaluation of this individual in which his 
bilateral pes planus (overpronation) and equinus 
play a significant role in his current symptoms 
and resultant surgical intervention.  
Individuals with limited motion of the ankle 
(Equinus) pronate at the subtalar joint in an 
attempt to increase the available range of 
motion within the joint.  In turn, the midtarsal 
joint unlocks[,] increasing the pes planus 
deformity which leads to forefoot hypermobility.  
It is hypermobility of the forefoot which then 
leads to an increased rate of bunion formation 
and digital contractures as the stabilizing 
forces are lost.  In conclusion, the veteran[']s 
current complaints are not caused by, or a 
result of his active duty or in any other way 
casually [sic] related to his active service, 
including the 1976 incident in which the 
veteran's right foot was run over by a [J]eep.

In October 2012, the Board obtained a medical expert opinion 
from a VHA medical expert (an orthopedic surgeon).  After 
reviewing the claims file, the expert noted that the Veteran 
had been treated for multiple deformities across his 
bilateral feet that were consistent with "congenital-type" 
problems.  The expert explained that such congenital 
conditions often do not present problems as a youngster, but 
as one ages, conditions such as malalignment, pes planus, 
equinus deformity, and hypermobility can cause problems 
deforming the feet.  He stated:

These problems include bunion formation with 
osteophyte/bone spurs, as well as deformities of 
the lesser toes, including hammer toes and claw 
toes.  Typical treatments for these include 
orthotic management and possible surgery.  This 
veteran does give a strong history of treatment 
with orthotics and then had reconstructive 
surgery across the feet.  This would be expected 
with the normal natural progression of an 
underlying congenital disease.  Although the 
veteran does give a history of foot pain 
starting in service, it is not likely that the 
development of that pain was an aggravation of a 
preexisting condition beyond natural 
progression.  It is most likely that his foot 
problem was the natural progression of a 
congenital-type problem, including pes planus 
and equinus deformity with hypermobility.  In 
summary, it is less likely as not that the 
veteran's current bilateral foot condition was 
caused by activities in the military service, 
including marching and injuries such as a Jeep 
rolling over his feet.  It is also less likely 
as not that his foot condition was aggravated 
beyond natural progression by activities in the 
military service.
   
(Emphases added.)

Because the medical evidence did not clearly delineate 
whether the congenital conditions identified were in the 
nature of "defects" or "diseases," and it was unclear from 
the opinions obtained whether sound medical principles 
supported the conclusion that it was "clear and 
unmistakable" that any congenital diseases of the Veteran's 
feet pre-existed service, and were not aggravated thereby, 
the Board returned to the case to the VHA medical expert to 
prepare an addendum opinion addressing those matters.

Thereafter, in a February 2013 addendum, the medical expert 
opined that the Veteran had a congenital, structural defect 
of the feet-specifically identified as hypermobility-that 
clearly and unmistakable pre-existed his entry into service.  
As to pes planus and equinus deformities, the expert opined 
that those conditions could be defects or diseases and, 
while those deformities may have pre-existed the Veteran's 
entry into service, it was not clear and unmistakable that 
they did.  In that regard, the expert noted:

It is not clear and unmistakable that the 
veteran had a disease of his feet prior to 
entering the service. . . .  It is clear from 
his history that he had symptoms of problems of 
his feet prior to entering the service by his 
testimony in February 2007 that he had "bad 
feet."  This, however, does not clarify what bad 
feet means, as the veteran is not a doctor, he 
cannot tell us what that means.  It makes sense 
that the veteran had pain in his feet secondary 
to his congenital defect, i.e., the 
hypermobility of the feet.

The expert further opined that is was "less likely as not" 
that additional disability became superimposed on the 
hypermobility defect during service, to include as a result 
of trauma, and that it was also "less likely as not" that 
any of the Veteran's currently shown foot disabilities had 
their onset in service or were otherwise related to 
disabilities likely present in service.

With respect to the relationship between hypermobility 
defects and other disabilities of the feet, the expert 
stated:

Patients with hypermobility in the ligaments in 
the feet are at high risk of developing problems 
in the feet, such as pes planus; equinus 
deformity; deformities of the lesser toes, 
including hammer toes; and deformity of the 
great toe, including hallux valgus.  When 
patients do develop these problems, they are 
inherent to the structural defect and not 
typically directly related to any activity.  
When patients do develop these disease 
processes, activities can cause acute flare-ups 
of pain, but do not significantly alter the 
natural progression of the disease 
process. . . .

[T]he natural history of [a] congenital defect, 
such as hypermobility, is to develop problems, 
such as pes planus, equinus deformity, hallux 
valgus, [and] hammer-toe deformity.  The veteran 
has clear testimony of symptoms consistent with 
"bad feet" prior to entering the service.  These 
are typical complaints of the natural 
progression of disease processes secondary to 
the congenital defect.  As noted [previously], 
these disease processes naturally progress with 
time and are not specifically caused by physical 
activity.  Physical activity may cause acute 
flare-ups of pain but will not aggravate the 
disease process beyond its natural progression.  
In simple terms, a patient with hammer toes, 
hallux valgus, or pes planus will not have 
significant pain if they do not do activities.  
These activities may cause pain but will not 
aggravate the condition beyond natural 
progression.  It therefore makes sense that the 
veteran would state that activities in the 
military caused pain in his feet.  It, however, 
does not scientifically conclude that the 
activities caused the problem or aggravated the 
disease beyond natural progression. . . .

The examiner understands the legal definitions 
that have been put forth in regards to 
differentiating a defect from a disease.  I also 
understand that some diseases have natural 
progression.  It should be understood that a 
disease that progresses naturally may also have 
periods of acute flare-ups.  These acute flare-
ups may not in and of themselves aggravate the 
disease beyond natural progression.  From review 
of the claims file, it is clear that this 
Veteran has a congenital defect of 
hypermobility.  He also developed further 
problems with his feet, including the hallux 
valgus and hammertoes.  These problems caused 
him symptoms.  These problems are the natural 
progression of his disease, and the history 
given of complaints in service in consistent 
with acute flare-ups and not aggravation of the 
disease beyond natural progression.

Following review of the evidence, and the applicable law and 
regulations, the Board finds that the preponderance of the 
evidence is against an award of service connection for 
hypermobility of the Veteran's feet.  The matter of whether 
the hypermobility of the Veteran's feet is properly to be 
considered a "defect" or "disease" is a complex medical 
matter, not capable of lay observation.  As noted above, the 
VHA medical expert specifically opined in his February 2013 
addendum that the hypermobility of the Veteran's feet was a 
congenital, structural defect that clearly and unmistakably 
pre-existed service.

Neither the Veteran nor his representative is shown by 
evidence to have the medical knowledge necessary to offer an 
opinion on the matter.  The August 2009/November 2011 
examiner did not expressly address questions of pre-
existence, or defect versus disease, and the VHA opinion on 
the question is otherwise uncontradicted by other competent 
(medical) evidence of record.  Is it the Board's conclusion, 
therefore, that the hypermobility of the Veteran's feet is a 
congenital defect and, thus, not a "disease" or "injury" for 
which compensation may be paid.  38 C.F.R. §§ 3.303(c), 4.9 
(2012).  As such, service connection for hypermobility must 
be denied.

However, with respect bilateral foot disorders other than 
hypermobility (to include pes planus, equinus deformity, 
hallux valgus, and hammertoe deformities), the Board finds 
that the evidence supports the Veteran's claim.  As noted 
above, the report of the Veteran's enlistment examination is 
lost and presumed destroyed.  As such, he is entitled to the 
presumption of soundness with respect to diseases of the 
feet.  In his February 2013 addendum opinion, the VHA 
examiner determined that, although conditions such as pes 
planus and equinus deformities may have pre-existed the 
Veteran's entry into service, it was not clear and 
unmistakable that they did.  Accordingly, the presumption of 
soundness with respect such conditions is not rebutted.

Turning to the question of whether bilateral foot disorders 
other than hypermobility had their onset in service, the 
Board acknowledges that the report of the Veteran's May 1979 
separation examination reflects that the Veteran's feet were 
found to be normal.  However, in the absence of other 
service records to afford context, the Board is inclined to 
put little stock in that examination, particularly where, as 
here, no medical conditions of the feet are identified on 
the examination and more recent evidence reflects the 
presence of a congenital defect.

The Board notes that the Veteran has offered credible 
testimony to the effect that he experienced problems with 
his feet during service.  The VHA expert has observed that 
patients with hypermobility defects of the feet (such as the 
Veteran) are at high risk of developing "disease processes" 
such as pes planus, equinus deformity, hammer toes, and 
hallux valgus, and that developing such processes is, in 
fact, inherent to, and part of the natural history of, a 
congenital defect such as hypermobility.  The VHA expert has 
further observed, in essence, that when patients develop 
such disease processes, activities can cause acute flare-ups 
of pain; and that the Veteran's reported complaints and 
symptoms during service could be explained by the presence 
of such processes.

The Board acknowledges that the VHA medical expert expressed 
what appear to be unfavorable opinions with respect to the 
likelihood that additional disability became superimposed on 
the hypermobility defect during service, and the likelihood 
that any of the Veteran's currently shown foot disabilities 
had their onset in service or were otherwise related to 
disabilities likely present in service.  However, it appears 
from the context of the expert's opinion that he concluded, 
not that the presence of superimposed disability, or onset 
of disease processes in service, was unlikely; but rather, 
that it was unlikely that superimposed disability, or onset 
of disease processes, could be attributed to physical 
activity or injury during service.

Significantly, under the law, however, it is not required 
that a disease be attributable to in-service injury or 
physical activity in order to be service connected.  All 
that is required, in a case such as this, is evidence 
reflecting that the disease process had its onset in service 
(e.g., that the problems the Veteran experienced with his 
feet during service were due to disease processes that arose 
out of, and were related to, the pre-existing hypermobility 
of his feet).  The opinion from the VHA medical expert 
appears to leave open that possibility.  Indeed, it seems to 
suggest that that sort of etiological progression may have 
been likely.  The only other opinion to suggest otherwise, 
from August 2009/November 2011 VA examiner, is based, in 
large part, on the absence of service records and the normal 
findings at separation which, as noted, above, the Board 
finds unpersuasive.

Under the circumstances, therefore, and because the evidence 
also shows that the Veteran has continued to experience 
problems with these disease processes, the Board will grant 
service connection for bilateral foot disorders other than 
hypermobility (to include pes planus, equinus deformity, 
hallux valgus, and hammertoe deformities).  The evidence, at 
a minimum, gives rise to a reasonable doubt on the matter.  
38 C.F.R. § 3.102 (2012).



ORDER

Service connection for hypermobility of the Veteran's feet 
is denied.

Service connection for bilateral foot disorders other than 
hypermobility (to include pes planus, equinus deformity, 
hallux valgus, and hammertoe deformities) is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


